Exhibit 10.1

Emerson Healthcare LLC

First Amendment to Account Services Agreement

This First Amendment to Account Services Agreement (this “Amendment”) dated as
of this 3rd day of February, 2012 (the “Effective Date”), is between Emerson
Healthcare LLC, a Pennsylvania limited liability company located at 407 E.
Lancaster Avenue, Wayne, PA 19087 (“Emerson”), and SCOLR Pharma, Inc., a
Delaware corporation located at 19204 North Creek Pkwy #100, Bothell, WA 98011
(“SCOLR”).

WHEREAS, Emerson and SCOLR are parties to that certain Account Services
Agreement dated as of August 27, 2010 (the “Services Agreement”);

WHEREAS, the Services to be performed by Emerson pursuant to the Agreement
include collection and management of SCOLR’s accounts, including administration
and remittance to SCOLR of Received Accounts; and

WHEREAS, the parties wish to amend the Services Agreement in certain respects.

NOW THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
agree as follows:

AGREEMENT

1. Defined Terms. Capitalized terms used herein but not defined shall have the
meanings given to them in the Services Agreement.

2. Amendments.

(a) A new Section 3(a)(v) shall be inserted as follows:

 

  “(v) Promptly following the issuance of a new invoice to an account serviced
by Emerson under this Agreement, Emerson shall disburse to SCOLR an amount equal
to 90% of such invoice (each disbursement a “Service Invoice Disbursement”).
Notwithstanding the foregoing, Emerson shall have no obligation to make Service
Invoice Disbursements after December 31, 2012 or during any time that aggregate
unreimbursed Servicer Invoice Disbursements exceed $1,200,000.

(b) Existing Sections 3(a)(v), 3(a)(vi) and 3(a)(vii) shall be renumbered as
Sections 3(a)(vi), 3(a)(vii) and 3(a)(viii). Cross-references to such Sections
elsewhere in the Agreement shall be deemed to refer to the corresponding
re-numbered section.

(c) The first sentence of re-numbered Section 3(a)(vii) of the Services
Agreement shall be deleted in its entirety and replaced with the following:

 

  “(vii)

At least once weekly, on a day to be agreed upon by SCOLR and Emerson, Emerson
shall disburse from the Deposit Account to SCOLR all amounts deposited therein,
except that Emerson shall be entitled (i) to apply deposited amounts against
Service Invoice Disbursements, (ii) to pay sales commissions

 

- 1 -



--------------------------------------------------------------------------------

  (including those of the Sales Affiliate), freight, warehousing (storage and
labor) and other charges associated with the distribution of the Products using
Emerson’s warehouse, logistics terminal and shipping facility (the “Distribution
Facility”) and (iii) to pay promotional charges, allowances and similar third
party expenses charged to SCOLR.

(d) Section 4(b) of the Agreement is amended by inserting the following phrase
at the beginning of such section:

“Other than in respect of unreimbursed Service Invoice Disbursements,”

3. Remaining Terms. Those portions of the Services Agreement that are not
expressly amended hereby shall continue in full force and effect.

4. Integration. This Amendment, read in conjunction with the Services Agreement,
constitutes the entire agreement between the parties with respect to the subject
mater hereof and expressly replaces, supersedes and negates any prior or
contemporaneous agreements, whether written or oral.

5. Dispute Resolution. The provisions of Section 23 of the Services Agreement
shall govern this Amendment.

6. Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be an original and all of which, taken together, shall
constitute one document, and shall be effective when signed by all parties
hereto. Signatures transmitted via facsimile or other electronic versions of a
party’s signature shall be effective and binding for all purposes.

[Remainder of this Page Intentionally Blank]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to
Account Services Agreement on the day and year first set forth above.

 

SCOLR PHARMA, INC. By:  

/s/ Stephen J. Turner

Name:   Stephen J. Turner Title:   President & CEO By:  

/s/ Richard M. Levy

Name:   Richard M. Levy Title:   EVP & CFO EMERSON HEALTHCARE LLC By:  

/s/ Scott R. Emerson

Name:   Scott R. Emerson Title:   President

 

- 3 -